Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The preliminary amendment filed on 02/09/2022 is acknowledged.  
3.	Claims 2-20 are newly added, and claims 1-20 are present for examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed on 01/21/2022 is considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0394219 (hereinafter Huang) in view of U.S. 10,841,152 (hereinafter Humphreys). 
	Regarding claims 1 and 11, Huang discloses a method for performing a data protection operation on a main application operating in a container platform, the method comprising:
determining, by a sidecar application, that the main application has been performed ([0017-0018]; “…As described in further detail below, the intercept container 120 is able to monitor the activities of the app containers 104 within the container system 102 in order to report upon, and trigger actions upon, any monitored activity of the app container 104 prior to the activities being obfuscated”); 
triggering the data protection operation in response to the main application being performed ([0003, 0025 and 0045]; “However, such container systems, data protection becomes a major challenge…”, “The intercept container 120 may also be able to monitor activity directly within each app container 104, such as monitoring processor access 110, by utilizing various application programming interface (API) or other operating system tools and commands….Although the intercept container 120 is described here as a container in the container system 102, in other embodiments it may be a sidecar container or an agent inside an app container..” and “…The tag module 136 tags any information that is specified by a policy…This may allow a backup program to backup only newly tagged sections in the virtual storage 154…”); and
performing the data protection operation on the main application, wherein the sidecar ensures that the data protection operation is performed ([0003 and 0059]; “For example, a policy may trigger a tagging action (by the tag module 136) for any data that has changed from a previous state, i.e., data that does not match a previously stored indication of data that is indicated in the template.  A smart backup tool may subsequently back up data that has been tagged”).
The reference does not explicitly disclose the feature of the application being rescheduled.  However, Humphreys discloses that “…The cluster master 153 is also a container orchestrator that manages the execution of containerized applications in the cluster 150.  As part of the container orchestration, the cluster master 153 can determine what runs on each of the worker nodes 157.  For example, the cluster master 153 can schedule workloads, e.g., containerized applications, manage network and storage resources for the workloads, scale workloads, e.g., automatically or in response to user request, restart containers that fail, replace and reschedule containers when they fail, balance loads between worker nodes 157, and/or perform other appropriate tasks” (col. 5, lns. 56-col. 19) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Humphreys in the system of Huang in view of the desire to enhance the container system by utilizing the scheme of rescheduling the container resulting in improving the efficiency of monitoring activity process.   In addition, Huang discloses a non-transitory computer readable medium (fig. 5).

Regarding claims 2 and 12, Huang in view of Humphreys discloses the method further comprising performing the data protection operation by the sidecar application (Huang: [0003 and 0025]).

Regarding claims 3 and 13, Huang in view of Humphreys discloses the method further comprising associating the sidecar application with the main application such that the sidecar application has access to resources accessible to the main application including a volume, wherein the sidecar application and the main application are deployed to a node (Huang: [0017, 0025]) and (Humpreys: col. 3, lns. 14-24).   Therefore, the limitations of claims 3 and 13 are rejected in the analysis of claim 1 or 11, and the claims are rejected on that basis.

Regarding claims 4 and 14, Huang in view of Humphreys discloses the method wherein the sidecar application accompanies the main application when the main application is rescheduled (Huang: [0018]) and (Humphreys: col. 5, lns. 56-col. 19).  Therefore, the limitations of claims 4 and 14 are rejected in the analysis of claim 1 or 11, and the claims are rejected on that basis.

Regarding claims 5 and 15, Huang in view of Humphreys discloses the method wherein the sidecar application monitors resources used by the sidecar application and the main application (Huang: [0015]). 

Regarding claims 8 and 18, Huang in view of Humphreys discloses the method further comprising the sidecar application ensures that a location and status of the main application is known to the data protection operation (Huang: [0003, 0040 and 0045]). 

Regarding claims 9 and 19, Huang in view of Humphreys discloses the method further comprising receiving or intercepting a subsequent backup request to backup the main application (Huang: [0013 and 0059]). 

Regarding claims 10 and 20, Huang in view of Humphreys discloses the method wherein the sidecar application is configured to track a location of the main application in the container platform (Huang: [0025]). 

8.	Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Humphreys, and further in view of U.S. 7,716,185 (hereinafter Thompson). 

Regarding claims 6 and 16, while Huang in view of Humphreys discloses the method utilizing the sidecar application (Huang: [0025]).  The references do not explicitly disclose the feature wherein that the application ensuring that, prior to performing the data protection operation, that a volume or data of the main application is in a consistent state.  However, Thompson discloses that “When a backup is performed…Also, the service or application being backed up is notified before the creation of the single snapshot and is given time to pause and prepare for back up.  Thus, the backup/restore application ensures that transactions are suspended and that the data to be backed up is in a consistent state” (col. 3, lns. 63-col. 4, lns. 9) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Thompson in the modified system of Huang in view of the desire to enhance the data protection system by utilizing the backup/restore application schemes resulting in improving the efficiency of processing the container system.

Regarding claims 7 and 17, Huang in view of Humphreys discloses the method further comprising adding metadata, by the sidecar to a backup generated by the data protection operation (Huang: [0025 and 0027]).   The references do not explicitly disclose the feature of wherein the metadata includes statistics about the backup, wherein the metadata is used during a restore operation. However, Thompson discloses that “If the snapshot is successful, at 423, snapshot generator 208 adds to the snapshot the metadata that is generated at the time the single snapshot is created to include additional information useful for performing a save or backup process…” (col. 11, lns. 36-51; col. 17, lns. 11-25) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Thompson in the modified system of Huang in view of the desire to enhance the data protection system by utilizing the backup metadata information resulting in improving the efficiency of processing the container system.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161